                 Case 4:20-cv-00110-WIA Document 1 Filed 01/21/20 Page 1 of 6
i
                               United States District Court
                  For The Middle District Of Pennsylvania


    DEVIN RICHARDSON,                                                      COMPLAINT
            Plaintiff Pro-se                                       Civil Action Pursuant to Bivens v.

                                                                    Jx Unknown Named Agents 403

    DAP-C, Dr. L. Murry                                            U .s. 388 (1971 ).

    Chaplain Adekola                                               Docket No.

            Defendant(s)                                                          L\ :io- CV - ll 0
                                 Plaintiff Demands a Trial by Jury

                                                  Jurisdiction

           This is a civil action seeking relief and/or damages to defend and protest the rights

    guaranteed by Federal Law and by the Constitution of the Unites States. This action is brought

    pursuant to Bivens v. six unknown named agents of the Federal Bureau of Narcotics, 403 U.S.

    3 88 (1971 ). The court has jurisdiction over this action pursuant thereto.


                                                    Parties


    Plaintiff:      Devin Richardson

                    730 E 166th St. Apt 3A

                    Bronx, NY, 10465


    Defendant:      DAP-C, Dr. L. Murry

    Official Position:     Drug Abuse Program Coordinator

                           FCI Schuylkill Interstate 81 and 901 W

                           Minersville, PA 17954 .
                                -      .

    Defendant:      FCI Chaplain Adekola

    Official Position:     FCI Chaplain       \
                           FCI Schuylkill Interstate 81 and 901 W
                Case 4:20-cv-00110-WIA     Document 1 Filed 01/21/20 Page 2 of 6
                          Minersville, PA 17954
i




                                              Nature of Case


           On or about January 2, 2017, Plaintiff made Drug Treatment Specialist (DTS) Mr.

    Beachel ofF.C.I Schuylkill R-DAP, aware of the Islamic Prohibition of shaking hands with

    unrelated women and his desire to observe the religious requirement at the R-DAP transition

    ceremony.


           On or about January 6,2017, Plaintiff submitted a BP-8 underlining the above religious

    requirement and his desire to observe it, at the upcoming R-DAP transition ceremony. As a result

    of submitting the BP-8 request, Plaintiff was "teamed" by R-DAP staff on January 12,2017.


           During this "team" the DAP-C, Dr. L. Murry informed Plaintiff that chaplain Adekola

    informed her that it was permissible in Islam to shake hands with women and that Plaintiff must

    do so at the R-DAP transition ceremony. However, prior to being "teamed" by R-DAP staff,

    Plaintiff was counseled by Chaplain Adekola. Chaplain Adekola explained that he informed Dr,

    Murry that he "could not tell Plaintiff that his religious views were right or wrong."


           On January 12, 2017, Plaintiff forwarded a request to Dr. Murry via the Trulincs system

    explaining that plaintiff will shake hands with female staff at the R-DAP transition ceremony,

    only because Plaintiff was being compelled to choose between the dictates of his religious

    beliefs, and completing R-DAP successfully.


           On January 17, 2017, at the R-DAP transition ceremony, Plaintiff did shake hands with

    female staff, and was allowed to transition and receive the benefits thereof. While other inmates,

    who did not shake hands with female staff in observance of the Islamic prohibition, were not

    allowed to transition and were held back by Dr. L. Murry.


                                             Cause of Action


           Plaintiff alleges that his constitutional rights under the First Amendment's free exercise of
                Caseand
     religion clause, 4:20-cv-00110-WIA       Document
                         his right under the Religious    1 Filed
                                                       Freedom    01/21/20
                                                               Restoration ActPage 3 of426USC sec
                                                                               (RFRA)
i.

     2000 bb (1 )(2) were violated by DAP-C, Dr. Murry and Chaplain Adekola. Where Plaintiff was

     made to shake hands with female staff, in violation of his religious dictates.


                                                    Injury


             Defendants placed a substantial burden upon Plaintiff by forcing him to choose between

     following the percepts of his religion and successfully completing R-DAP and abandoning the

     benefits by transitioning.


                                  Previous Lawsuits and Administrative Relief


             No other lawsuit has been filed by Plaintiff on these issues. Plaintiff did file an

     administrative remedy with the BOP seeking informed relief, however, plaintiff was released

     from BOP custody before the request was answered.


                                              Request for Relief


             Plaintiff requests monetary damages in the sum of $5,000,000.00 from Defendant Dr.

     Murry and monetary damages in the sum of$1,500,000.00 from Defendant Adekola. For

     violation of Plaintiffs rights under the First Amendment's free exercise ofreligion clause and

     RFRA.


                                     Declaration Under Penalty of Perjury


     The undersigned declares under penalty of perjury that he is the plaintiff in the above action, that

     he has read the above complaint, and that the information contained therein is true and correct.

     28 USC sec. 1746; 18 USC sec 1621. Executed at Bronx, NY 1045 6 on           1   /1 ~ ( 2°
                                                                                      ~
              Case 4:20-cv-00110-WIA Document 1 Filed 01/21/20 Page January
                                                                     4 of 6 25, 2017

i
                                                                      Devin Richardson #83574-053

                                                                                      FCI Schuylkill

                                                                                        PO Box 759

                                                                              Minersville, PA 17954


                                  Affidavit of Devin Richardson

           Now comes Devin Richardson, the deponent herein, being duly sworn according to the

    law depose and says:


       ~   On or about January 2, 2017, deponent made DTS Beachel aware of the Islamic

           prohibitions of shaking hands with unrelated women and the desire to observe this

           religious requirement at the R-DAP transition ceremony. DTS Beachel ordered that I

           document my issue on a BP.8 and return the BP.8 request to him.


       •   On or about January 6, 2017, deponent complied with DTS Beachel's order and submitted

           a BP .8 underlining the religious prohibition of shaking hands with unrelated women and

           deponent's desire to observe this religious requirement at the R-DAP transition ceremony.


       •   As a result of submitting the BP.8 request, deponent was "teamed" on January 12, 2017,

           to address the issue of shaking hands with female staff at the R-DAP transition ceremony.


       •   During this "team", the DAP-C Dr. Murry informed deponent that Chaplain Adekola (the

           Imam) informed her that it was permissible in Islam to shake hands with women and

           deponent must do so.


       •   Deponent was counseled by Imam Adekola on January 12, 2017. Imam Adekola

           explained that he informed Dr. Murry "he could not tell deponent that his religious views

           were right or wrong." Imam Adekola also informed that shaking hand with women was

           not sin.
                   Case 4:20-cv-00110-WIA Document 1 Filed 01/21/20 Page 5 of 6
            •   On January 12, 2017, deponent forwarded a request to Dr. Murry via the TRULINCS
~   .
                SYSTEM explaining that" I will shake hands with female staff at the R-DAP transition

                ceremony, only because I was being compelled to do so and I was doing so involuntarily

                and against my religious beliefs."


            •   On January 17, 2017, at the R-DAP transition ceremony, deponent shook hands with

                female staff and was allowed to transition. While other inmates, who did not shake hands

                with female staff in observance of the herein Islamic requirement, were not allowed to

                transition and were held back by Dr. Murry. (See affidavit of Scott Mayo, see also

                disciplinary disposition for Scott Mayo both attached thereto.


                I, Devin Richardson, the deponent herein, swears under penalty of perjury that the

        foregoing is true and correct.


        Dated January 25, 2017 at Minersville, PA.


        Sworn to before me ..


                                     Declaration Under Penalty of Perjury


        The undersigned declares under penalty of perjury that he is the plaintiff in the above action, that

        he has read the above complaint, and that the information contained therein is true and correct.

        28 USC sec. 1746; 18 USC sec 1621. Executed at Bronx, NY 10456 on           'L I
                                                                                     I
                                                                                         l, -;z_ t)
                                                                                          I




                                                                          ,.,,:
            Case 4:20-cv-00110-WIA Document 1 Filed 01/21/20 Page 6 of 6
                                 United States District Court
             For The Middle District Of Pennsylvania


 DEVIN RICHARDSON,                                                         COMPLAINT
        Plaintiff Pro-se                                            Civil Action Pursuant to Bivens v.

                                                                    Six Unknown Named Agents 403

 DAP-C, Dr. L. Murry                                                U.S. 388 (1971).

 Chaplain Adekola                                                   Docket No.

        Defendant(s)



                                            Certificate of Service
        Now comes Devin_ Richardson, the claimant in the above entitled action, certifies that on

 January 15th 2020, that he did forward by US First Class Mail, the complaint affidavit of Devin

- Richardson and motion to proceed in Forma Pauperis to the US District Court for the middle

 district of Pennsylvania located at 228 Walnut Street, Harrisburg, PA 17101.




                                        Declaration Under Penalty of Perjury


 The undersigned declares under penalty of perjury that he is the plaintiff in the above action, that

 he has read the above complaint, and that the information contained therein is true and correct.

                                  SC sec 1621. Executed-at Bronx, NY 10456 on
            '_:_..!..t.;LJ.J..,_._,~~
                                                                                 I
                                                                                  t  bl,/Z.o
                                                                                        I
